Title: 10 August., 10 August 1776
From: Adams, John,Continental Congress, Board of War,Continental Congress
To: 


       
       10 August. The congress resolved that the officers recommended by the Board be issued commissions, excepting only those named to fill positions held by captured officers, which were to remain open until an exchange was effected; that in the 10th and 20th regiments, respectively, Lieutenant Colonels John Tyler and John Durkee be commissioned colonels and Majors Samuel Prentiss and Thomas Knowlton, lieutenant colonels (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:644). On 19 Aug., to fill the vacancies caused by the promotion of Prentiss and Knowlton, the congress accepted a recommendation of the Board and resolved that Captains James Chapman and Thomas Dyer be commissioned as majors (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:667–668).
      